Name: Council Regulation ( EEC ) No 3886/91 of 18 December 1991 allocating, for 1992, catch quotas between Member States for vessels fishing in Swedish waters
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 91 Official Journal of the European Communities No L 367/55 COUNCIL REGULATION (EEC) No 3886/91 of 18 December 1991 allocating, for 1992, catch quotas between Member States for vessels fishing in Swedish waters THE COUNCIL OF THE EUROPEAN COMMUNITIES , No 170/ 83 , the conditions subject to which these catch quotas may be used by Community fishermen; Whereas to ensure efficient management of the catch possibilities available , they should be allocated among the Member States as quotas in accordance with Article 4 of Regulation (EEC) No 170/ 83 ; Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EEC) No 2241 / 87 of 23 July 1987 establishing certain control measures for fishing activities (3 ), as amended by Regulation (EEC) No 3483 / 88 (4), Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170 / 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ( 1 ), as amended by the Act of Accession of Spain and Portugal (2), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas the Community and Sweden have initialled an Agreement on their mutual fishing rights for 1992 , which provides , inter alia , for the allocation of certain catch quotas to Community vessels in the Swedish fishing zone; Whereas the Agreement comprises an exchange, for 1992, of certain supplementary catch quotas, as a consequence of the German unification, the Community being the legal successor to the German Democratic Republic with respect to the Agreement between the Government of the German Democratic Republic and the Government of Sweden on Fisheries ; Whereas it is for the Community to lay down, in accordance with Article 3 of Regulation (EEC) HAS ADOPTED THIS REGULATION : Article 1 From 1 January to 31 December 1992, vessels flying the flag of a Member State shall be authorized to make catches within the quota limits set out in the Annex in waters falling within the fisheries jurisdiction of Sweden. Article 2 This Regulation shall enter into force on 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 18 December 1991 . For the Council The President P. BUKMAN (1 ) OJ No L 24, 27 . 1 . 1983 , p. 1 . ( 2) OJ No L 302 , 15 . 11 . 1985 , p. 1 . (3 ) OJ No L 207, 29 . 7 . 1987 , p. 1 . (4) OJ No L 306, 11.11 . 1988 , p. 2. No L 367 /56 Official Journal of the European Communities 31 . 12. 91 ANNEX Allocation of Community catch quotas in Swedish waters for 1992 ( tonnes) Species ICES division Community catch quotas Quotas allocated to Member States Cod nid 4 550 0 ) (2 ) Denmark 3 330 (4) Germany 1 220 (5) Herring III d 3 700 Denmark 1 430 Germany 2 270 ( 8 ) Salmon nid 190 ( 3 ) Denmark 170 (6) Germany 20 (7) {*) An additional 60 tonnes (Denmark: 45 tonnes; Germany: 15 tonnes) may be taken either as flatfish by-catch in the cod fishery. (2) Of which 2 550 tonnes in the area defined by: (3 ) Of which 140 tonnes in the area defined by: (4) Of which 1 865 tonnes in the area defined by: (s ) Of which 685 tonnes in the area defined by: ( 6) Of which 135 tonnes in the area defined by: (7) Of which 15 tonnes in the area defined by:  straight lines connecting the following coordinates: 58 ° 46,83614 58 ° 47,6801* 58 ° 42,0001* 58 ° 17,0001* 58 ° 01,305Ã  20 ° 28,67211 20 ° 25,2641s 20 ° 16,9851 19 ° 55,26315 19 ° 44,3071 From the last-mentioned coordinate the delimination line follows the borderline of Swedish territorial waters to the following coordinate: 57 ° 14,2101* 19 ° 10,8521  straight lines starting from the last-mentioned coordinate through the following coordinates : 56 ° 50,0001* 19 ° 01.0551 56 ° 30,00014 18 ° 52.2691 56 ° 03,8961* 18 ° 45.4031 55 ° 58,86314 18 ° 53.9771 55 ° 53,7881* 18 ° 55.2321 55 ° 53,4821* 18 ° 56.7771 55 ° 57,3001* 19 ° 04,0491 55 ° 58,8631* 19 ° 04.8761 56 ° 02,4331* 19 ° 05,6691 56 ° 15,0001* 19 ° 13.5651 56 ° 27,0001* 19 ° 21.0701 56 ° 35,0001* 56 ° 45,0001* 19 ° 25,0701 19 ° 31,7201 56 ° 58,00014 19 ° 40,2701 56 ° 14,1921* 19 ° 53.5651 57 ° 26,7171* 20 ° 02,1601 57 ° 33,8001* 20 ° 03,9651 57 ° 44,0001* 20 ° 14,1391 57 ° 54,6911* 20 ° 24,9201 58 ° 12,00014 20 ° 22,5021 58 ° 29,0001* 20 ° 26.5901 58 ° 46,8361* 20 ° 28,6721 C) Of which 1 200 tonnes as a supplementary catch quota for 1992, granted to the Community under the Agreement between the Government of the German Democratic Republic and the Government of Sweden on Fisheries .